.




              OFFICE     OF THE   ATTORNEY      GENERAL        OF   TEXAS
                                      AUSTIN
    GROVER  SELLERS
    AIIOIIN‘YGCNERM.




      Honorable L. W. Vance
      county Attorney
      Tltua County
      Box 207
      Mt. Pleasant,   Texas
      near sir:                     'opinion No. O-6730
                                     Be: Whether ooapense




               We harr reoeired JO
      the above oaptioned matter,
      a8 rou0w8t

                                                              r0r   YOU   0plni
                                                         armor opiniona  in
                                                         e opinlon8 hare
                                                         are three matters
                                                         in theae opfnians.
                                               n paid    to me by the COD
                                               ;Idling   special matters




                                      7, would that aean that count7
                            efiected  thereb7 would be allowed to re-
                            fees up to ;jOOO.OO and l/3 of the excess,
                       to erased ,i3750.007  In other words, would it
                               amount allowed under Artiale 38837
                     -Third, would such a raise for 1945 ordered by
                  the Court on July 1st mean that 8 total maximum of
                  ;j?50.00 could be retaked this year or only a total
                  naxi.auz of ..jj7j.rJO? Or ,tiouldeach &if ;resr’s
                  fees kve   to SC: totaled cz: fi,urod sepratcl;?"
iionoreble   i.. Yi. Vanoe,   page 2

        Xc enawer to your first quertion, we q.zote from an
opinion rendered by Honorable Soott Gaines, First Aseiatant
Attorney General of Texas, on January 2, 1935:
              *Unless statute provldea for the county ettor-
        ney to represent the oountg in a olvil      aotion, It
        18 not the duty of the oounty attorney to do 00.
        In oaaee where the oounty attorney In required to
        represent    the county and no ice   lq preeoribed,  then
        the oompenaatlon of the oounty attorney is the 8x
        oifioio   oompenretlon that will be allowed under
        Article   3895, eroept 5.n oaaea where a oertaln amount
        of money is reoovered,     then his compensation Is
        thgt authorized    by Artiole  335.
             “In. oases where the law does not requlre
        oounty httorney to represent   the oounty, the oom-
        penration   is thet whioh I8 agreed upon between
        the oounty attorney and the oomalssionerr*     oourt
        just In the same manner as If some other attorney
        had been~ employed by the oountyIm
        The Attorneya    .Generel of Texas have oonslatently    held
that the’oounty    attorney is entitled   to reeeoneble   oompeneation
for aervioem performed for the county v other than those ser-
vices required by law, and said uoompeneetion Ie a&reed upon
between the oounty attorney and the ooinmls.a16nere1 oourt just
In the 8ame manner a8 if come other attorney had been employed
by the oounty.”     We al80 oall your a ttehtion   to Attorneya
General Opinions NOD. O-45, O-225, O-1040, 0-1796         O-3599,
O-3656, O-4955, O-5263, 0-5306, O-5905, end O-6376, ooplea
of whioh have already been mailed to you.

         ln oonneotion with your seoond question;, we call your
attention   to our Opinion ?;o. o-6592, w hioh provid.eer, In part
68 roii0w8:

             *The maximum ex-officio     compensation which mey
        be allowed seld Sheriff      is any sum which, when added
        to other  compensation and excess fees allowed to be
        retained  by him under said Xrtlcles      3883 and 3891,
        does not cause such officer      to reoeive a tote1 oom-
        penration  in exoess of Three Thousand Sevsn Eundred
zoonorableL. W. Vanoe,     peg6 4

oS oompensetion from eny 8ouroe which 6 oounty officer OS Titus
County ia allowed to retain cannot exoeed Three Thousend Seven
nunarea end Fifty Dollar8 ($3.750.00) per year.
          In oonneotion with your third question we 0611 your et-
tention   to our Opinion No. O-6576, which reed8 in part 88 followrr
               R     . Any inorea8e of fmlery for the year 1945
          must ;e*in the proportion   a8 the balance of the year
          relate8  to the total annual lnorea86 that may be made
          under raid Act. In other word@, IS . . . the increase
          In oompensetlon f8 allOWed a8 Of June let,    then the
          lnorease for 1945 would be 7/12ths.    . . . The oom-
          pen8etlon for the month8 pessed oannot be inoreesed.
               "In oonneotion with the foregoing  We dlreot your
          attention  to Art,689a-11, V. A. C. S,, whioh is In
          part a8 roiiowr:
               evWhen the budget ha8 been finally      approved
               by the Comml88ioner8* Court, the budget, a8
               approved by tha court 8hall ba riba       withthe
               Clerk of the county court,     and taxe8~levled
               only in aooordenoe therewith,      and no expendi-
               ture8 of the Sun48 OS the oounty ~8hell there-
               after be made etoept in, 8,tri0t oompllenoe pith
               the budget ~a8 adopted by~the court,      zxoept that   "
               emergency expendlturer,     in oeee of grave,pub-
               110 neoersity,    to meet unueual and unforeseen
               00nditi0n8 whioh 00ula not, by naaonably        aili-
               gent thought end attention,     have been inoluded
               in the origin61 budget, may from time to time
             'be 6UthOrlz6d by the Court a8 amsndmenta to the
               origin61  budget,    In all  oases where such amend-
              ments to the original budget 18 made, e cop7 of
               the order OS the Court emending the budget. shell
              be filed with the Clerk of the County Court, end
              etteched to the budget originally edopted.("
        Appl7inC the above quotation :o your s~ciSi0 iniionorebleL. i'l.
                Venoe,           p6G.e3

      and Fifty Dollar8 ($3,750.00) per year.  In no event,
      00uld the fees 0s 0rri0e and 6x-orrioio compensetlon
      retained by him exceed the maximum of Three Thou8end
      Seven Hundred end Fifty Dollera (33,75C,Oo).  In other
      Word@, the maximum amount OS oompen8etfon from any
      aouroe whioh he ir ellowed to retain onnnot exoeed
      Thne Thousand Seven Hundred and Fifty Dollars
      ($3,750.00)        Per yeara
          (I .   .   .
            "The 2% lnoreeae provided in senate Bill X0. 123
      appllea to the maxhum oompensetlon allOW      urider Ar-
      tloles   3883 and 3891, V. A. 0. 3. Seotion 2 of Ar-
      tiole 3934 haa been repealed by OfiidSentiteBill80.
      123."

      Attorney       General*@    Opinion No. 0-6597 read8 in part au
fOaOW81
           'In view 0s the foregoing     it 18 the~&nlon       OS
      this depertment that Senate Bill No. 123, wpra, eu-
      thorizer   the Comwl88loner8~ CcKIrt, when in their
      judgment t&e finanoial     OOnditiOE 0s the oounty end
      the need8 or the OffiO6rO jU#%lfy the lnoreaae,         to
      enter an order reiaing     the maximum oOmpen#etion
      allOw8d by lew to an amount not to exceed 25$ of the
      sum allowed    for the rlaOel year 0s ;r9U.    In'other
      words    it allow8 the Commlarlonerr* court to ralee
      by 2Yj the m8xlmua1amount or oomp8aaetlon from any
      aouroe which he 18 allowed to retain.       The l/3
      exoeea fees provided for by Artlole     3891 ere ln-
      0luded in the meximum.
          "Stated encther way, no ohenS in the gisnner end
      method of computing the tote1 feee end oompznsotion
      to be allowed such offioers we8 made by senate 3ill
      Lo; 12.3, but it only reised the meximun mount alloWed
      by 25."
      These oplnio~s ere epplioeble to the matters &bout wl;lok
you inquire in y0'u.rseoond question, vend in no event could
the fee8 of office end the ex-offiolo compensation reteined
by him exoeed the maximum of Three Thousand Seven aundred end
Fifty Doller8 ($3,75O,OO).v In other Word@, the maximum 6mOtUt
&onorable   L.   W.   Vadoi,   page $


          We m#t      that we have 8ati8faotorl4   lnaw*red You         in-
f@rler~
                                               Tour8 very   tru4,




                                                      t.    0. Davl@e rr*
JCD1Lf                                                              A##i@t-t